Case 2:20-cv-08573-DSF-JPR Document 32 Filed 01/04/21 Page 1 of 15 Page ID #:334


    1
    2
    3
    4
    5
    6
    7
    8
    9
   10                     UNITED STATES DISTRICT COURT
   11              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   12   PROFILES, INC., a California            Case No. 2:20−cv−8573 DSF (JPRx)
        Corporation, and PROFILES
   13
        SURGERY CENTER, INC., a
                                                Hon. Dale S. Fischer
   14   California Corporation,
   15                                           PROTECTIVE ORDER
                    Plaintiff,
   16                                           [DISCOVERY MATTER: Referred
        v.                                      to Magistrate Judge Jean P.
   17
                                                Rosenbluth]
   18   CIGNA HEALTH AND LIFE
   19   INSURANCE COMPANY, a
        Connecticut Corporation DBA Cigna; Complaint Filed: July 8, 2020
   20   CONNECTICUT GENERAL LIFE
   21   INSURANCE COMPANY, a
        Connecticut Corporation; EMBASSY
   22   OF THE STATE OF KUWAIT, an
   23   Entity Representing the Government
        of the State of Kuwait in the United
   24   States; KUWAIT CULTURAL
   25   OFFICE, a Specialized Agency of the
        Government of the State of Kuwait
   26   and DOES 1 THROUGH 10 Inclusive,
   27                 Defendants.
   28

                                            1
                                                      [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-08573-DSF-JPR Document 32 Filed 01/04/21 Page 2 of 15 Page ID #:335


    1   1.    INTRODUCTION
    2         1.1     PURPOSES AND LIMITATIONS
    3         Discovery in this action may involve production of confidential,
    4   proprietary, or private information for which special protection from public
    5   disclosure and from use for any purpose other than prosecuting this litigation may
    6   be warranted. Accordingly, the Parties hereby stipulate to and petition the Court
    7   to enter the following Stipulated Protective Order. The Parties acknowledge that
    8   this Order does not confer blanket protections on all disclosures or responses to
    9   discovery and that the protection it affords from public disclosure and use extends
   10   only to the limited information or items that are entitled to confidential treatment
   11   under the applicable legal principles. The Parties further acknowledge, as set
   12   forth in Section 12.3 below, that this Order does not entitle them to file
   13   Confidential Information under seal; Civil Local Rule 79-5 sets forth the
   14   procedures that must be followed and the standards that will be applied when a
   15   Party seeks permission from the Court to file material under seal.
   16         1.2    GOOD CAUSE STATEMENT
   17         This action involves a health care provider, a health benefits administrator,
   18   and a managed healthcare benefits plan. As such, discovery is likely to involve
   19   trade secrets, contracts including pricing information, patient health information
   20   protected by the Health Insurance Portability and Accountability Act (“HIPAA”),
   21   and other valuable commercial, financial, and/or proprietary information for
   22   which special protection from public disclosure and from use for any purpose
   23   other than prosecution of this action is warranted. Such confidential and
   24   proprietary materials and information consist of, among other things, confidential
   25   business or financial information, information regarding confidential business
   26   practices, or other confidential commercial information (including information
   27   implicating privacy rights of third parties), confidential patient health
   28   information, information otherwise generally unavailable to the public, or which

                                                  2
                                                           [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-08573-DSF-JPR Document 32 Filed 01/04/21 Page 3 of 15 Page ID #:336


    1   may be privileged or otherwise protected from disclosure under state or federal
    2   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
    3   flow of information, to facilitate the prompt resolution of disputes over
    4   confidentiality of discovery materials, to adequately protect information the
    5   parties are entitled to keep confidential, to ensure that the parties are permitted
    6   reasonable necessary uses of such material in preparation for and in the conduct
    7   of trial, to address their handling at the end of the litigation, and serve the ends of
    8   justice, a protective order for such information is justified in this matter. It is the
    9   intent of the parties that information will not be designated as confidential for
   10   tactical reasons and that nothing be so designated without a good faith belief that
   11   it has been maintained in a confidential, non-public manner, and there is good
   12   cause why it should not be part of the public record of this case.
   13   2.     DEFINITIONS
   14          2.1    Action: Profiles, Inc. et al. v. Cigna Health and Life Insurance
   15   Company, et al. (Case No. 2:20−cv−8573 DSF (JPRx)).
   16          2.2    Challenging Party: a Party or Nonparty that challenges the
   17   designation of information or items under this Order.
   18          2.3    “CONFIDENTIAL” Information or Items: information (regardless
   19   of how it is generated, stored, or maintained) or tangible things that qualify for
   20   protection under Federal Rule of Civil Procedure 26(c) and as specified above in
   21   the Good Cause Statement.
   22          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
   23   their support staff).
   24          2.5    Designating Party: a Party or Nonparty that designates information
   25   or items that it produces in disclosures or in responses to discovery as
   26   “CONFIDENTIAL.”
   27          2.6    Disclosure or Discovery Material: all items or information,
   28   regardless of the medium or manner in which it is generated, stored, or

                                                   3
                                                            [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-08573-DSF-JPR Document 32 Filed 01/04/21 Page 4 of 15 Page ID #:337


    1   maintained (including, among other things, testimony, transcripts, and tangible
    2   things), that are produced or generated in disclosures or responses to discovery in
    3   this matter.
    4         2.7      Expert: a person with specialized knowledge or experience in a
    5   matter pertinent to the litigation who has been retained by a Party or its counsel to
    6   serve as an expert witness or as a consultant in this action.
    7         2.8      House Counsel: attorneys who are employees of a Party to this
    8   Action. House Counsel does not include Outside Counsel of Record or any other
    9   outside counsel.
   10         2.9      Nonparty: any natural person, partnership, corporation, association,
   11   or other legal entity not named as a Party to this action.
   12         2.10 Outside Counsel of Record: attorneys who are not employees of a
   13   Party to this Action but are retained to represent or advise a Party and have
   14   appeared in this Action on behalf of that Party or are affiliated with a law firm
   15   that has appeared on behalf of that Party, including support staff.
   16         2.11 Party: any Party to this Action, including all of its officers, directors,
   17   employees, consultants, retained experts, and Outside Counsel of Record (and
   18   their support staffs).
   19         2.12 Producing Party: a Party or Nonparty that produces Disclosure or
   20   Discovery Material in this Action.
   21         2.13 Professional Vendors: persons or entities that provide litigation
   22   support services (for example, photocopying, videotaping, translating, preparing
   23   exhibits or demonstrations, and organizing, storing, or retrieving data in any form
   24   or medium) and their employees and subcontractors.
   25         2.14 Protected Material: any Disclosure or Discovery Material that is
   26   designated as “CONFIDENTIAL.”
   27         2.15 Receiving Party: a Party that receives Disclosure or Discovery
   28   Material from a Producing Party.

                                                  4
                                                           [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-08573-DSF-JPR Document 32 Filed 01/04/21 Page 5 of 15 Page ID #:338


    1   3.    SCOPE
    2         The protections conferred by this Stipulation and Order cover not only
    3   Protected Material (as defined above) but also any information copied or
    4   extracted from Protected Material; all copies, excerpts, summaries, or
    5   compilations of Protected Material; and any testimony, conversations, or
    6   presentations by Parties or their Counsel that might reveal Protected Material.
    7         Any use of Protected Material at trial will be governed by the orders of the
    8   trial judge. This Order does not govern the use of Protected Material at trial.
    9   4.    DURATION
   10         Even after final disposition of this litigation, the confidentiality obligations
   11   imposed by this Order will remain in effect until a Designating Party agrees
   12   otherwise in writing or a court order otherwise directs. Final disposition is the
   13   later of (1) dismissal of all claims and defenses in this Action, with or without
   14   prejudice, or (2) final judgment after the completion and exhaustion of all
   15   appeals, rehearings, remands, trials, or reviews of this Action, including the time
   16   limits for filing any motions or applications for extension of time under
   17   applicable law.
   18   5.    DESIGNATING PROTECTED MATERIAL
   19         5.1    Each Party or Nonparty that designates information or items for
   20   protection under this Order must take care to limit any such designation to
   21   specific material that qualifies under the appropriate standards. The Designating
   22   Party must designate for protection only those parts of material, documents,
   23   items, or oral or written communications that qualify so that other portions of the
   24   material, documents, items, or communications for which protection is not
   25   warranted are not swept unjustifiably within the ambit of this Order.
   26         Mass, indiscriminate, or routinized designations are prohibited.
   27   Designations that are shown to be clearly unjustified or that have been made for
   28   an improper purpose (for example, to unnecessarily encumber the case-

                                                  5
                                                           [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-08573-DSF-JPR Document 32 Filed 01/04/21 Page 6 of 15 Page ID #:339


    1   development process or to impose unnecessary expenses and burdens on other
    2   parties) may expose the Designating Party to sanctions.
    3         If it comes to a Designating Party’s attention that information or items it
    4   designated for protection do not qualify for that level of protection, that
    5   Designating Party must promptly notify all other Parties that it is withdrawing the
    6   inapplicable designation.
    7         5.2    Except as otherwise provided in this Order, Disclosure or Discovery
    8   Material that qualifies for protection under this Order must be clearly so
    9   designated before the material is disclosed or produced.
   10         Designation in conformity with this Order requires the following:
   11         (a) for information in documentary form (for example, paper or electronic
   12   documents but excluding transcripts of depositions or other pretrial or trial
   13   proceedings), the Producing Party must affix at a minimum the legend
   14   “CONFIDENTIAL” to each page that contains Protected Material. If only a
   15   portion or portions of the material on a page qualify for protection, the Producing
   16   Party must clearly identify the protected portion(s) (for example, by making
   17   appropriate markings in the margins).
   18         A Party or Nonparty that makes original documents available for inspection
   19   need not designate them for protection until after the inspecting Party has
   20   indicated which documents it would like copied and produced. During the
   21   inspection and before the designation, all material made available for inspection
   22   must be treated as “CONFIDENTIAL.” After the inspecting Party has identified
   23   the documents it wants copied and produced, the Producing Party must determine
   24   which documents, or portions thereof, qualify for protection under this Order.
   25   Then, before producing the specified documents, the Producing Party must affix
   26   the “CONFIDENTIAL” legend to each page that contains Protected Material. If
   27   only a portion or portions of the material on a page qualify for protection, the
   28

                                                  6
                                                           [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-08573-DSF-JPR Document 32 Filed 01/04/21 Page 7 of 15 Page ID #:340


    1   Producing Party also must clearly identify the protected portion(s) (for example,
    2   by making appropriate markings in the margins).
    3         (b) for testimony given in depositions, the Designating Party must identify
    4   the Disclosure or Discovery Material that is protected on the record, before the
    5   close of the deposition.
    6         (c) for information produced in some form other than documentary and for
    7   any other tangible items, the Producing Party must affix in a prominent place on
    8   the exterior of the container or containers in which the information is stored the
    9   legend “CONFIDENTIAL.” If only a portion or portions of the information
   10   warrant protection, the Producing Party, to the extent practicable, must identify
   11   the protected portion(s).
   12         5.3    If timely corrected, an inadvertent failure to designate qualified
   13   information or items does not, standing alone, waive the Designating Party’s right
   14   to secure protection under this Order for that material. On timely correction of a
   15   designation, the Receiving Party must make reasonable efforts to assure that the
   16   material is treated in accordance with the provisions of this Order.
   17   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   18         6.1    Any Party or Nonparty may challenge a designation of
   19   confidentiality at any time consistent with the Court’s scheduling order.
   20         6.2    The Challenging Party must initiate the dispute-resolution process
   21   (and, if necessary, file a discovery motion) under Local Rule 37.
   22         6.3    The burden of persuasion in any such proceeding is on the
   23   Designating Party. Frivolous challenges, and those made for an improper purpose
   24   (for example, to harass or impose unnecessary expenses and burdens on other
   25   parties), may expose the Challenging Party to sanctions. Unless the Designating
   26   Party has waived or withdrawn the confidentiality designation, all parties must
   27   continue to afford the material in question the level of protection to which it is
   28

                                                  7
                                                           [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-08573-DSF-JPR Document 32 Filed 01/04/21 Page 8 of 15 Page ID #:341


    1   entitled under the Producing Party’s designation until the Court rules on the
    2   challenge.
    3   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
    4         7.1      A Receiving Party may use Protected Material that is disclosed or
    5   produced by another Party or by a Nonparty in connection with this Action only
    6   for prosecuting, defending, or attempting to settle this Action. Such Protected
    7   Material may be disclosed only to the categories of people and under the
    8   conditions described in this Order. When the Action has been terminated, a
    9   Receiving Party must comply with the provisions of Section 13 below (FINAL
   10   DISPOSITION).
   11         Protected Material must be stored and maintained by a Receiving Party at a
   12   location and in a manner sufficiently secure to ensure that access is limited to the
   13   people authorized under this Order.
   14         7.2      Unless otherwise ordered by the Court or permitted in writing by the
   15   Designating Party, a Receiving Party may disclose any information or item
   16   designated “CONFIDENTIAL” only to the following people:
   17               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   18   well as employees of that Outside Counsel of Record to whom it is reasonably
   19   necessary to disclose the information for this Action;
   20               (b) the officers, directors, and employees (including House Counsel) of
   21   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   22               (c) Experts (as defined in this Order) of the Receiving Party to whom
   23   disclosure is reasonably necessary for this Action and who have signed the
   24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   25               (d) the Court and its personnel;
   26               (e) court reporters and their staff;
   27   //
   28   //

                                                    8
                                                           [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-08573-DSF-JPR Document 32 Filed 01/04/21 Page 9 of 15 Page ID #:342


    1             (f) professional jury or trial consultants, mock jurors, and Professional
    2   Vendors to whom disclosure is reasonably necessary for this Action and who
    3   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    4             (g) the author or recipient of a document containing the information or
    5   a custodian or other person who otherwise possessed or knew the information;
    6             (h) during their depositions, witnesses and attorneys for witnesses to
    7   whom disclosure is reasonably necessary, provided that the deposing party
    8   requests that the witness sign the form attached as Exhibit A hereto and the
    9   witnesses will not be permitted to keep any confidential information unless they
   10   sign the form, unless otherwise agreed by the Designating Party or ordered by the
   11   Court. Pages of transcribed deposition testimony or exhibits to depositions that
   12   reveal Protected Material may be separately bound by the court reporter and may
   13   not be disclosed to anyone except as permitted under this Order; and
   14             (i) any mediator or settlement officer, and their supporting personnel,
   15   mutually agreed on by any of the Parties engaged in settlement discussions or
   16   appointed by the Court.
   17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   18   IN OTHER LITIGATION
   19         If a Party is served with a subpoena or a court order issued in other
   20   litigation that compels disclosure of any information or items designated in this
   21   Action as “CONFIDENTIAL,” that Party must
   22             (a) promptly notify in writing the Designating Party. Such notification
   23   must include a copy of the subpoena or court order unless prohibited by law;
   24             (b) promptly notify in writing the party who caused the subpoena or
   25   order to issue in the other litigation that some or all of the material covered by the
   26   subpoena or order is subject to this Protective Order. Such notification must
   27   include a copy of this Order; and
   28   //

                                                  9
                                                           [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-08573-DSF-JPR Document 32 Filed 01/04/21 Page 10 of 15 Page ID #:343


     1            (c) cooperate with respect to all reasonable procedures sought to be
     2   pursued by the Designating Party whose Protected Material may be affected.
     3         If the Designating Party timely seeks a protective order, the Party served
     4   with the subpoena or court order should not produce any information designated
     5   in this action as “CONFIDENTIAL” before a determination on the protective-
     6   order request by the relevant court unless the Party has obtained the Designating
     7   Party’s permission. The Designating Party bears the burden and expense of
     8   seeking protection of its Confidential Material, and nothing in these provisions
     9   should be construed as authorizing or encouraging a Receiving Party in this
   10    Action to disobey a lawful directive from another court.
   11    9.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
   12    PRODUCED IN THIS LITIGATION
   13             (a) The terms of this Order are applicable to information produced by a
   14    Nonparty in this Action and designated as “CONFIDENTIAL.” Such
   15    information is protected by the remedies and relief provided by this Order.
   16    Nothing in these provisions should be construed as prohibiting a Nonparty from
   17    seeking additional protections.
   18             (b) In the event that a Party is required by a valid discovery request to
   19    produce a Nonparty’s Confidential Information in its possession and the Party is
   20    subject to an agreement with the Nonparty not to produce the Nonparty’s
   21    Confidential Information, then the Party must
   22                 (1) promptly notify in writing the Requesting Party and the
   23    Nonparty that some or all of the information requested is subject to a
   24    confidentiality agreement with a Nonparty;
   25                 (2) promptly provide the Nonparty with a copy of this Order, the
   26    relevant discovery request(s), and a reasonably specific description of the
   27    information requested; and
   28    //

                                                 10
                                                           [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-08573-DSF-JPR Document 32 Filed 01/04/21 Page 11 of 15 Page ID #:344


     1                (3) make the information requested available for inspection by the
     2   Nonparty, if requested.
     3             (c) If the Nonparty fails to seek a protective order within 21 days of
     4   receiving the notice and accompanying information, the Receiving Party may
     5   produce the Nonparty’s Confidential Information responsive to the discovery
     6   request. If the Nonparty timely seeks a protective order, the Receiving Party must
     7   not produce any information in its possession or control that is subject to the
     8   confidentiality agreement with the Nonparty before a ruling on the protective-
     9   order request. Absent a court order to the contrary, the Nonparty must bear the
   10    burden and expense of seeking protection of its Protected Material.
   11    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   12          If a Receiving Party learns that by inadvertence or otherwise, it has
   13    disclosed Protected Material to any person or in any circumstance not authorized
   14    under this Order, the Receiving Party must immediately notify the Designating
   15    Party in writing of the unauthorized disclosures, use its best efforts to retrieve all
   16    unauthorized copies of the Protected Material, inform the person or people to
   17    whom unauthorized disclosures were made of the terms of this Order, and ask
   18    that person or people to execute the “Acknowledgment and Agreement to Be
   19    Bound” that is attached hereto as Exhibit A.
   20    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   21    PROTECTED MATERIAL
   22          When a Producing Party gives notice to Receiving Parties that certain
   23    inadvertently produced material is subject to a claim of privilege or other
   24    protection, the obligations of the Receiving Parties are those set forth in Federal
   25    Rule of Civil Procedure 26(b)(5)(B).
   26    12.   MISCELLANEOUS
   27          12.1 Nothing in this Order abridges the right of any person to seek its
   28    modification by the Court.

                                                   11
                                                             [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-08573-DSF-JPR Document 32 Filed 01/04/21 Page 12 of 15 Page ID #:345


     1         12.2 By stipulating to the entry of this Order, no Party waives any right it
     2   otherwise would have to object to disclosing or producing any information or
     3   item on any ground not addressed in this Order. Similarly, no Party waives any
     4   right to object on any ground to use in evidence of any of the material covered by
     5   this Order.
     6         12.3 A Party that seeks to file under seal any Protected Material must
     7   comply with Civil Local Rule 79-5. Protected Material may be filed under seal
     8   only pursuant to a court order authorizing the sealing of the specific Protected
     9   Material at issue. If a Party's request to file Protected Material under seal is
   10    denied, then the Receiving Party may file the information in the public record
   11    unless otherwise instructed by the Court.
   12    13.   FINAL DISPOSITION
   13          After the final disposition of this Action, as defined in paragraph 4, within
   14    60 days of a written request by the Designating Party, each Receiving Party must
   15    return all Protected Material to the Producing Party or destroy such material. As
   16    used in this subdivision, “all Protected Material” includes all copies, abstracts,
   17    compilations, summaries, and any other format reproducing or capturing any of
   18    the Protected Material. Whether the Protected Material is returned or destroyed,
   19    the Receiving Party must submit a written certification to the Producing Party
   20    (and, if not the same person or entity, to the Designating Party) by the 60-day
   21    deadline that identifies (by category, when appropriate) all the Protected Material
   22    that was returned or destroyed and affirms that the Receiving Party has not
   23    retained any copies, abstracts, compilations, summaries, or any other format
   24    reproducing or capturing any of the Protected Material. Notwithstanding this
   25    provision, Counsel are entitled to retain an archival copy of all pleadings; motion
   26    papers; trial, deposition, and hearing transcripts; legal memoranda;
   27    correspondence; deposition and trial exhibits; expert reports; attorney work
   28    product; and consultant and expert work product even if such materials contain

                                                   12
                                                            [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-08573-DSF-JPR Document 32 Filed 01/04/21 Page 13 of 15 Page ID #:346


     1   Protected Material. Any such archival copies that contain or constitute Protected
     2   Material remain subject to this Order as set forth in Section 4 (DURATION).
     3   14.   SANCTIONS
     4         Any willful violation of this Order may be punished by civil or criminal
     5   contempt, financial or evidentiary sanctions, reference to disciplinary authorities,
     6   or other appropriate action at the discretion of the Court.
     7
     8
     9   IT IS SO ORDERED.
   10
   11 DATED:        January 4, 2021

   12
   13
         Jean P. Rosenbluth
   14    United States Magistrate Judge
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  13
                                                            [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-08573-DSF-JPR Document 32 Filed 01/04/21 Page 14 of 15 Page ID #:347


     1                                       EXHIBIT A
     2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3
     4         I, _____________________________ [full name], of
     5   _________________ [full address], declare under penalty of perjury that I have
     6   read in its entirety and understand the Stipulated Protective Order that was issued
     7   by the U.S. District Court for the Central District of California on ___________
     8   [date] in the case of ___________ [insert case name and number]. I agree to
     9   comply with and to be bound by all terms of this Stipulated Protective Order, and
   10    I understand and acknowledge that failure to so comply could expose me to
   11    sanctions and punishment, including contempt. I solemnly promise that I will not
   12    disclose in any manner any information or item that is subject to this Stipulated
   13    Protective Order to any person or entity except in strict compliance with the
   14    provisions of this Order.
   15          I further agree to submit to the jurisdiction of the U.S. District Court for the
   16    Central District of California for the purpose of enforcing the terms of this
   17    Stipulated Protective Order, even if such enforcement proceedings occur after
   18    termination of this action. I hereby appoint __________________________ [full
   19    name] of _______________________________________ [full address and
   20    telephone number] as my California agent for service of process in connection
   21    with this action or any proceedings related to enforcement of this Stipulated
   22    Protective Order.
   23    Date: ______________________________________
   24    City and State where signed: _________________________________
   25    Printed name: _______________________________
   26
   27    Signature: __________________________________
   28

                                                  14
                                                            [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-08573-DSF-JPR Document 32 Filed 01/04/21 Page 15 of 15 Page ID #:348


     1   Submitted by:
     2   Kenneth R. Pedroza (SBN 184906)
         kpedroza@colepedroza.com
     3   Joshua C. Traver (SBN 229778)
     4   jtraver@colepedroza.com
         Susannah D. Dahlberg (SBN 261709)
     5   sdahlberg@colepedroza.com
     6   COLE PEDROZA LLP
         2295 Huntington Drive
     7   San Marino, CA 91108
     8   Tel: (626) 431-2787
         Fax: (626) 431-2788
     9
         Attorneys for Defendants and Counterclaimants
   10    CIGNA HEALTH AND LIFE INSURANCE COMPANY and
   11    CONNECTICUT GENERAL LIFE INSURANCE COMPANY
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             15
                                                     [PROPOSED] PROTECTIVE ORDER
